DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2022.  Claims 1-13 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    172
    1064
    media_image1.png
    Greyscale
(filing receipt dated 5/12/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have may not been considered.
Specification
The abstract of the disclosure is objected to because it appears to be longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The limitation “extracting” in step (e) of claim 1, line 1 of claim 2, line 1 of claim 12, and lines 1-2 of claim 13 is interpreted to be synonymous with “separating” or “isolating” in view of [0020], [0025], fig. 3 and 4, and claims 12 and 13 of the disclosure as filed.  Extraction can also refer to a specific separation process, as evidenced by: Gunt (Thermal Process Engineering: Liquid-liquid extraction and solid-liquid extraction, downloaded from https://www.gunt.de/images/download/extraction_english.pdf on 5/2/2022).  However, the specification supports the broader interpretation. See MPEP 2111.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
In line 1 of claim 1, the indefinite article –a—should be inserted before the word “salt”.
In line 2 of claim 1, the indefinite article –a—should be inserted before the word “bisulfite”.
In line 2 of claim 1, the indefinite article –an—should be inserted before the word “isethionate”.
	In step (e) of claim 1, the word “and” should be inserted at the end of the line.
	In line 1 of claim 9, the word “salt” should be deleted.
	In line 2 of claim 9, the indefinite article –a—should be inserted before the limitation “water-soluble carboxylic acid” and the limitation “sulfonic acid”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected because it is unclear what the concentration of the acid is relative to.  For example, it is the concentration of the acid in an acid solution?  Or is it the concentration relative to the adsorbed metal cations?  Based on [0018 and 0044] it appears as if the former interpretation is correct.  However, none of the preceding claims specifies that the acid of step (f) of claim 1 is in the form of a solution.  Therefore, there also appears to be a lack of antecedent basis for this limitation.  In contrast, see claim 6, which is further limiting the concentration of taurine in a taurine solution.    This rejection would be obviated by reciting that the acid is added into the ion exchange system as a solution having the claimed concentrations with respect to the acid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10071955 (‘955, published on 9/11/2018).
	‘955 discloses a high-yield circular production method of taurine.  See whole document.  Regarding claim 1, ‘955 teaches a process comprising: 
(a) Reacting ethylene oxide with a sodium bisulfite solution to generate sodium hydroxyethyl sulfonate, also known as sodium isethionate (see [0003] of the specification as filed).  See step S1 in claim 1; col. 3, lines 45-48; fig. 1 and 2 and col. 5, lines 43-44; and embodiment 3 in col. 7-8.
(b) Carrying out ammonolysis of the sodium isethionate by reaction with ammonia in the presence of a catalyst to produce a taurine salt solution, wherein the catalyst is an alkali metal hydroxide or carbonate. See step S2 in claims 1 and 3; col. 3, lines 37-42 and lines 49-54; fig. 1 and 2 and col. 5, lines 45-50; and embodiment 3 in col. 7-8 (sodium hydroxide catalyst).
(c) Concentrating the taurine salt solution to obtain a concentrated taurine salt solution in a flash evaporation step.  See step S2 in claim 1; fig. 1 and 2 and col. 5, lines 45-50; and embodiment 3 in col. 7-8.
(d) Subjecting the concentrated taurine salt solution to ion exchange in an ion exchange system (a resin column) to obtain an adsorption solution having a main ingredient of taurine (1850 mL total, 6.7% taurine) and collecting the adsorption solution.  See step S3 in claim 1; fig. 1 and 2 and col. 5, lines 51-64; and embodiments 2-3 in col. 7-8.
(e) Isolating the taurine from the adsorption solution.  See step S4 in claims 1 and 10; col. 4, lines 43-59; fig. 1 and 2 and col. 5, lines 65-67; and embodiments 2-3 in col. 7-8.
(f) Eluting adsorbed metal cations from the ion-exchange system by an acid and collecting the eluate containing a salt, wherein the acid is an aqueous solution of sulfur dioxide (sulfurous acid) or carbon dioxide (carbonic acid) and the salt produced is either sodium sulfite or bisulfite; or sodium bicarbonate or carbonate respectively.  See step S3 in claims 1, 4, and 11, and 12; col. 3, lines 20-36; col. 3, line 55-col. 4, line 42; col. 4, line 62-col. 5, line 20; fig. 1 and 2 and col. 5, lines 51-64; and embodiments 2-3 in col. 7.  Also see MPEP 2131.02.
Regarding claim 3, ‘955 teaches that after the adsorption solution comprising taurine is recovered from the ion-exchange system, that the ion-exchange system is cleansed with water to produce an adsorption cleaning water.  ‘955 also teaches that the ion exchange system is washed with water after the adsorbed metal cations are eluted from the resin to produce an elution cleaning water.  See embodiments 1-2 in col. 6-7. Also see MPEP 2131.02.
	Regarding claim 4, ‘955 teaches that the adsorption solution is collected at a pH of 4 to 9 and collection stops when the pH reaches 10. See col. 4, lines 8-15 and step S3 in claims 1 and 6. ‘955 also teaches that the eluate is collected at a pH of between 7 to 5.  See embodiments 1 and 2 in col. 6-7. These ranges fall within the claimed ranges.  Also see MPEP 2131.03(I).
Regarding claim 11, ‘955 teaches that the adsorbent of the ion exchange system is a cation exchange resin, which replaces the cations of the taurinate salt with hydrogen ions to produce taurine.  See col. 4, lines 34-42 and embodiments 1 and 2 in col. 6-7. Also see MPEP 2131.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10071955 (‘955, published on 9/11/2018).
Applicant Claims

    PNG
    media_image2.png
    197
    935
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    180
    943
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    134
    979
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
		‘955 discloses a high-yield circular production method of taurine.  See whole document.  Regarding claim 1, ‘955 teaches a process comprising: 
(a) Reacting ethylene oxide with a sodium bisulfite solution to generate sodium hydroxyethyl sulfonate, also known as sodium isethionate (see [0003] of the specification as filed).  See step S1 in claim 1; col. 3, lines 45-48; fig. 1 and 2 and col. 5, lines 43-44; and embodiment 3 in col. 7-8.
(b) Carrying out ammonolysis of the sodium isethionate by reaction with ammonia in the presence of a catalyst to produce a taurine salt solution, wherein the catalyst is an alkali metal hydroxide or carbonate. See step S2 in claims 1 and 3; col. 3, lines 37-42 and lines 49-54; fig. 1 and 2 and col. 5, lines 45-50; and embodiment 3 in col. 7-8 (sodium hydroxide catalyst).
(c) Concentrating the taurine salt solution to obtain a concentrated taurine salt solution in a flash evaporation step.  See step S2 in claim 1; fig. 1 and 2 and col. 5, lines 45-50; and embodiment 3 in col. 7-8.
(d) Subjecting the concentrated taurine salt solution to ion exchange in an ion exchange system (a resin column) to obtain an adsorption solution having a main ingredient of taurine (1850 mL total, 6.7% taurine) and collecting the adsorption solution.  See step S3 in claim 1; fig. 1 and 2 and col. 5, lines 51-64; and embodiments 2-3 in col. 7-8.
(e) Isolating the taurine from the adsorption solution.  See step S4 in claims 1 and 10; col. 4, lines 43-59; fig. 1 and 2 and col. 5, lines 65-67; and embodiments 2-3 in col. 7-8.
(f) Eluting adsorbed metal cations from the ion-exchange system by an acid and collecting the eluate containing a salt, wherein the acid is an aqueous solution of sulfur dioxide (sulfurous acid) or carbon dioxide (carbonic acid) and the salt produced is either sodium sulfite or bisulfite; or sodium bicarbonate or carbonate respectively.  See step S3 in claims 1, 4, and 11, and 12; col. 3, lines 20-36; col. 3, line 55-col. 4, line 42; col. 4, line 62-col. 5, line 20; fig. 1 and 2 and col. 5, lines 51-64; and embodiments 2-3 in col. 7.  
Regarding claim 3, ‘955 teaches that after the adsorption solution comprising taurine is recovered from the ion-exchange system, that the ion-exchange system is cleansed with water to produce an adsorption cleaning water.  ‘955 also teaches that the ion exchange system is washed with water after the adsorbed metal cations are eluted from the resin to produce an elution cleaning water.  See embodiments 1-2 in col. 6-7. Also see MPEP 2131.02.
	Regarding claim 4, ‘955 teaches that the adsorption solution is collected at a pH of 4 to 9 and collection stops when the pH reaches 10. See col. 4, lines 8-15 and step S3 in claim 1. ‘955 also teaches that the eluate is collected at a pH of between 7 to 5.  See embodiments 1 and 2 in col. 6-7. These ranges fall within the claimed ranges.  Also see MPEP 2131.03(I).
Regarding claim 11, ‘955 teaches that the adsorbent of the ion exchange system is a cation exchange resin, which replaces the cations of the taurinate salt with hydrogen ions to produce taurine.  See col. 4, lines 34-42 and embodiments 1 and 2 in col. 6-7. Also see MPEP 2131.02.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding claim 1, ‘955 does not explicitly teach that the adsorption solution of claimed step (d) comprises taurine as a main ingredient, wherein “main ingredient” has been interpreted to correspond to components dissolved in the solution according to [0051-0052] of the specification as filed.  However, ‘955 teaches all other limitations of the claimed process and only reports the concentration of taurine present in the adsorption solution (1850 mL total, 6.7% taurine).  No other components are explicitly recited as being present in the adsorption solution.  See embodiments 2 and 3 in col. 7-8.  Therefore, the adsorption solution of ‘955 appears to be substantially similar to, if not identical to, that claimed.  See MPEP 2112 and 2113.
	Regarding claim 12, ‘955 teaches that the taurine is recovered from the adsorption solution by evaporative concentration, cooling crystallization, and solid/liquid separation via centrifugal separation, wherein the cooling crystallization and solid/liquid separation are carried out at 20C.  See embodiment 3 in col. 7-8; col. 4, lines 43-59; and step S4 in claims 1 and 10.  This temperature range falls within that claimed.  See MPEP 2144.05.  ‘955 further teaches that the crude product comprises a mass content of 92.5% taurine and 7% of water.  ‘955 does not report the purity of the crude taurine, but teaches that the crude product is further subjected to decolorization, recrystallization, separation, and drying to obtain a dry white crystalline powder product having a purity of 99.6%.  See embodiment 3 in col. 7-8. 
Though ‘955 does not explicitly teach that the crude taurine product has a taurine content of over 95% and a purity of 98.5%, the content of the crude taurine produced could easily been modified to reach 95% if the crude product were further dried/concentrated as it contained 7% of water.  ‘955 does not teach that there are any appreciable amounts of impurities in the crude product or the adsorption solution.  Therefore, it is also likely that the purity of the crude taurine product falls within or is very close to the claimed range, while the purity of the purified product definitely falls within the claimed range.  Further, even if the crude product does not fall within the claimed range, ‘955 clearly teaches how the purity of the taurine can be improved to fall within the claimed range.  Also see MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘955 with a reasonable expectation of success before the effective filing date of the claimed process. A taurine product having the claimed purity and concentration levels would be predictable and obvious to achieve in view of the teachings of ‘955 because the process of ‘955 produces an adsorption solution which appears to be substantially similar to, if not identical to, that claimed and '955 further teaches the same taurine isolation/purification method as that claimed.  Further, even if the crude product does not fall within the claimed range, ‘955 clearly teaches how the purity of the taurine can be improved to fall within the claimed range.  Also see MPEP 2144.05.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10071955 (‘955, published on 9/11/2018), as applied to claims 1, 3, 4, 11, and 12 above, and further in view of Barbera (“Sulfites, Thiosulfates, and Dithionates” Ullmann’s Encyclopedia of Industrial Chemistry, 2000, p. 695-704, downloaded from https://doi.org/10.1002/14356007.a25_477 ).
Applicant Claims

    PNG
    media_image5.png
    80
    988
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    170
    988
    media_image6.png
    Greyscale
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Regarding claims 2 and 13, ‘955 teaches that if aqueous sulfur dioxide (sulfurous acid) is used as the cation regeneration solvent that an aqueous solution of sodium sulfites is produced and that if aqueous carbon dioxide (carbonic acid) is used that an aqueous solution of sodium carbonates is produced. See step 3 of claims 1, 4, 1, and 12 of ‘955.  The sodium sulfite solution is recycled directly back to the ethylene oxide step (S1) and the sodium carbonate solution is treated with sulfur dioxide to produce sodium sulfites in situ and then the solution is recycled back to step (S1).  See claim 4 of ‘955 and embodiments 2-3 in col. 7-8.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘955 does not teach that the sodium sulfite and/or sodium carbonate salts are separated from the eluate.  This deficiency is cured through the teachings of Barbera.  Barbera is directed to a chemical encyclopedia entry regarding sulfites, thiosulfates, and dithionates.  See whole document.  Barbera teaches that sodium sulfite has many industrial uses, including use as a reducing agent, for the production of sodium thiosulfate in the photography, paper, and textile industries, for treating boiler water, and as a food preservative.  Barbera further teaches that sodium sulfite can be obtained by evaporative crystallization from an aqueous solution at a temperature of 60-80C.  See section 1.6 on p. 697.  This temperature range falls within that claimed.  See MPEP 2144.05.  
Barbera further teaches that sodium sulfate is sold in various purity grades containing 90-98% sodium sulfite.  See section 1.6 on p. 697.  This range overlaps with the first claimed range and falls just outside of the second claimed range.  However, a purity of 98% is sufficiently close to that of 98.5% such that a product having 98% purity will have substantially the same properties as one having 98.5% purity.  Also see MPEP 2144.05 and MPEP 2144.09.  Further, the skilled artisan would find it prima facie obvious to further improve the purity, if desired, by subjecting the sodium sulfite to further recrystallizations as repeated purification will predictably provide a more pure product.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘955 and Barbera to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to isolate sodium sulfite from the eluant of ‘955 using according to the method of Barbera, in order to predictably provide a purified source of sodium sulfite, which Barbera also teaches is known to have many utilities in the chemical industry.  Also see MPEP 2143 A.
Subject Matter free from the Prior Art
The process of claim 5  (and of claims 6-10, which depend from claim 5) appears to be free from the prior art.  ‘955 is silent regarding the treatment of any leftover isethionate present in the sodium taurate solution subjected to the cation exchange neutralization step.  The embodiments only address the concentration of sodium taurate or taurine in the mixture fed to and/or obtained from the cation exchange column.  
US 2693488 (‘488, published on 11/2/1954) is directed toward the purification of amino alkane sulfonic acids, including taurine, by ion exchange.  See whole document.  ‘488 teaches a purification which comprises contacting an aqueous solution of a metallic salt of the crude aminoalkanesulfonic acid and a metallic salt of residual hydroxyalkanesulfonic acid with a cation exchange resin and then contacting the effluent solution from the cation exchange resin with an anion exchange resin.  ‘488 teaches that both of the aminoalkanesulfonate anion (taurate) and hydroxyalkanesulfonate anion (isethionate) are acidified upon treatment with the cation exchange resin to produce a mixture of taurine and isethionic acid.  The anion exchange resin then separates the isethionic acid (as the isethionate) from the taurine.  See col. 1, line 20-col. 2, line 41.  Therefore, the skilled artisan would have to select specific conditions during the cation exchange step to produce the mixture of claim 5, comprising a mixture of taurine and an isethionate salt.
Example 2 in [0070-0072] of the specification appears to show that the desired mixture is obtained through a combination of pH and flow rate control. [0042] of the specification further teaches that the claimed process is advantageous because isethionic acid is relatively unstable compared to isethionate and is liable to decompose and deteriorate in the subsequent heating, evaporating, and concentrating process to obtain purified taurine.  ‘955 does not teach or suggest the claimed conditions nor does ‘955 teach or suggest that advantages that can be obtained by carrying out the cation exchange treatment step as claimed.  Therefore, the process of claims 5-10 appears to be free from the prior art.
Conclusion
Claims 1-4 and 10-13 are rejected.  Claims 14 and 15 stand withdrawn.  Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622